
	
		II
		Calendar No. 949
		110th CONGRESS
		2d Session
		S. 3052
		[Report No. 110–451]
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Biden (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			September 10, 2008
			 Reported by Mr. Dodd,
			 without amendment
		
		A BILL
		To provide for the transfer of naval
		  vessels to certain foreign recipients.
	
	
		1.Short titleThis Act may be cited as the
			 Naval Vessel Transfer Act of
			 2008.
		2.Transfer of naval vessels to certain
			 foreign recipients
			(a)Transfers by grantThe President is authorized to transfer
			 vessels to foreign recipients on a grant basis under section 516 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321j), as follows:
				(1)PakistanTo the Government of Pakistan, the OLIVER
			 HAZARD PERRY class guided missile frigate MCINERNEY (FFG–8).
				(2)GreeceTo the Government of Greece, the OSPREY
			 class minehunter coastal ships OSPREY (MHC–51) and ROBIN (MHC–54).
				(3)ChileTo
			 the Government of Chile, the KAISER class oiler ANDREW J. HIGGINS
			 (AO–190).
				(4)PeruTo
			 the Government of Peru, the NEWPORT class amphibious tank landing ships FRESNO
			 (LST–1182) and RACINE (LST–1191).
				(b)Grants not counted in annual total of
			 transferred excess defense articlesThe value of a vessel transferred to a
			 recipient on a grant basis pursuant to authority provided by subsection (a)
			 shall not be counted against the aggregate value of excess defense articles
			 transferred in any fiscal year under section 516 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2321j).
			(c)Costs of transfersAny expense incurred by the United States
			 in connection with a transfer authorized by this section shall be charged to
			 the recipient (notwithstanding section 516(e) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2321j(e))).
			(d)Repair and refurbishment in United States
			 shipyardsTo the maximum
			 extent practicable, the President shall require, as a condition of the transfer
			 of a vessel under this section, that the recipient to which the vessel is
			 transferred have such repair or refurbishment of the vessel as is needed,
			 before the vessel joins the naval forces of the recipient, performed at a
			 shipyard located in the United States, including a United States Navy
			 shipyard.
			(e)Expiration of authorityThe authority to transfer a vessel under
			 this section shall expire at the end of the 2-year period beginning on the date
			 of the enactment of this Act.
			
	
		September 10, 2008
		Reported without amendment
	
